           Case 1:21-cv-00848-SAG Document 10 Filed 07/20/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *
DARCELL L. ATKINSON,                              *
                                                  *
                      Plaintiff,                  *
                                                  *
v.                                                *           Civil Case No.: 1:20-cv-00848-SAG
                                                  *
BRIGHTON & HOVE MOLD, LTD d/b/a                   *
AEROTURN, LLC,                                    *
                                                  *
                                                  *
                      Defendants.                 *
                                                  *
*      *       *       *       *      *       *       *       *      *       *       *       *

                                   MEMORANDUM OPINION

       Plaintiff, Darcell L. Atkinson, who appears pro se, filed this case against “Brighton & Hove

Mold, LTD d/b/a Aeroturn, LLC,” alleging several products liability-related claims, including

negligent design, defective design, and failure to warn, arising out of an injury she sustained while

attempting to exit from the U.S. District Courthouse in Greenbelt, Maryland. EFC 1. Brighton &

Hove Mold, LTD has moved to dismiss, ECF 6, asserting that the entity Plaintiff has sued does

not exist. I have considered the motion and the parties’ related filings. ECF 8, 9. No hearing is

necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Defendant’s Motion

to Dismiss will be granted.

I.     ANALYSIS

       It is clear based on the affidavits and other evidence submitted to the Court that “Brighton

& Hove Mold, LTD d/b/a Aeroturn, LLC” does not exist and cannot therefore be sued. While the

individual and separate entity Brighton & Hove Mold, LTD (“Brighton & Hove”) shares an

address and one principal, Robert R. Hellman, Jr., with the individual and separate entity Aeroturn,

LLC (“Aeroturn”), see ECF 8-1 at 15-16 (records from the Connecticut’s Commercial Recording
         Case 1:21-cv-00848-SAG Document 10 Filed 07/20/21 Page 2 of 2



Division), Plaintiff has proffered no evidence that the entity it sued—an amalgamation of the

two—exists. Per sworn affidavits submitted by Hellman, Brighton & Hove does not do business

as Aeroturn, nor does it have equity in Aeroturn. ECF 6-2, 9-1. Plaintiff’s sole piece of evidence

suggesting the existence of the joint entity she sued is correspondence she received from Selective

Insurance Company of America, which referenced “Brighton & Hove Mold Ltd Aeroturn, LLC”

as the Insured on a Selective policy. ECF 8-1 at 13. How an insurance company refers to its

policyholder(s) in a letter to a claimant has no bearing on the entities’ legal statuses. This letter

thus fails to undermine the clear corporate records and sworn affidavits affirming that Brighton &

Hove and Aeroturn are two separate companies. If Plaintiff wishes to sue one or both of Brighton

& Hove Mold, LTD or Aeroturn, LLC individually, she may do so, but at this juncture she has

failed to demonstrate that the presently named entity Brighton & Hove Mold, LTD d/b/a Aeroturn,

LLC exists to be sued. This suit must therefore be dismissed.

II.    CONCLUSION

       For the reasons set forth above, Brighton & Hove’s Motion to Dismiss, ECF 6, is

GRANTED, and Plaintiff’s claims are dismissed without prejudice. Plaintiff will be afforded

thirty days to file an amended Complaint naming one or more viable corporate entities as a

Defendant, and if she does not do so, the dismissal will convert to dismissal with prejudice and

this case will be closed. A separate Order follows.



Dated: July 20, 2021                                                         /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                 2
